DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Rogers on 05/02/2022.

The application has been amended as follows: 
The Abstract has been changed as follows: (The period mark [[.]] in line 3 has been changed to a semicolon -- ; --.The second paragraph has been moved to directly after the word “manners;” in line 3. The abstract now has only a single paragraph. See blow.)

Provided is an ultrasonic vibration processing device which can suppress vibration of components due to an ultrasonic vibrator and can perform processing using ultrasonic vibration in a preferable manner[[.]]; [[T]]the ultrasonic vibration processing device includes: a housing (10); an ultrasonic vibrator (20) including a horn portion (21A) to which a tool holder (70) is detachably attached and a piezoelectric element (23), the ultrasonic vibrator having a rear end located at a node of ultrasonic vibration and being supported inside the housing (10) so as to be rotatable; a connecting portion (30) stored in the housing (10) so as to be rotatable together with the ultrasonic vibrator (20); a motor (40) connected to the connecting portion (30); and a non-contact power supply unit (50) including a primary transformer (51) and a secondary transformer (52), the primary transformer (51) being fixed to the housing (10) and including a primary coil (51B) that receives high frequency power from an external power supply, the secondary transformer (52) being connected to the rear end of the ultrasonic vibrator (20) with a clearance maintained between the secondary transformer (52) and the primary transformer (51) and including a secondary coil (52B) that supplies an induced electromotive force to the piezoelectric element (23).

Allowable Subject Matter
Claims 1-2, 4-8, 10-11, 13-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Ohnishi (US 2019/0351452), in view of RU 2250814, and further in view of Jungler (US 3,561,462), as described in the Office Action mailed 08/05/2021. However, examiner agrees with applicant’s argument (filed 11/17/2021 on p. 13-16) that Ohnishi in view of RU ‘814 and further in view of Jungler does not teach “the ultrasonic vibrator having a rear end located at a node of ultrasonic vibration generated by the piezoelectric element”.
Regarding claim 2, examiner agrees with applicant’s argument (p. 19-20, that none of the prior art of record teaches “the spline bearing is located at a node of ultrasonic vibration generated by the piezoelectric element.” (p. 19-20, filed 11/17/2021)
Regarding claim 4, none of the prior art of record teaches “an inner circumferential surface of the spline bearing and an outer circumferential surface of the spline shaft are coated with DLC (Diamond-Like Carbon).”
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims, 1, 2, and 4.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722